PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/711,828
Filing Date: 12 Dec 2019
Appellant(s): Bernat et al.



__________________
Michael L. Gencarella
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 25, 2025.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HOLMQVIST (Pub. No.: US 20150012705 A1), hereafter HOLMQVIST, in view of II (Patent No.: US 10,859,958 B1), hereafter II.

(2) Response to Argument
Response to arguments on claim 1 (A.1.i.): 
Appellant argues, on pages 4-5 & 8-9, that the combination of HOLMQVIST and II fails to teach the limitation determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.
It is the Examiner’s position that HOLMQVIST teaches determine a maximum number of the values, based on a […] page write requirement […] in the memory device. 
HOLMQVIST [0047] teaches writing fewer than 32 bytes to a 32-byte sector, known as a partial write (i.e. open block), in the L2 cache, and [0049] teaches after a partial write occurs in a sector, a second partial write may be used to complete the 
HOLMQVIST [0055] & [0058] teach a second threshold known as max_partial threshold (i.e. maximum number of the values), which is a hard limit on the number of partial lines allowed to exist at any one time in the L2 cache, where when max_partial threshold is exceeded, fills are immediately requested for new writes that could be partial, thus storing partial data in the frame buffer (see also HOLMQVIST [0065-0067]).
Since HOLMQVIST teaches coalescing partial writes in order to create a full write (or full line), HOLMQVIST’s “max_partial threshold” is based on a page write requirement in the memory device.

The Examiner agrees that HOLMQVIST does not appear to explicitly teach:
solid-state memory, and
the page write requirement is associated with stability of memory reads in solid-state memory.
 
However, the combination of HOLMQVIST and II teaches the above limitation because II C4:L62-C5:L12 teach in order to protect the data of the cache memory when the power failure occurs, providing power for at least the required cache flush time necessary to store the data in the cache memory to the SSD. 
In other words, if power was not provided long enough for all of the data in the cache to be flushed (or written) to the SSD, the data in the cache would not be properly 
Therefore, II’s teaching above of providing power for time necessary to flush (write to) the cache to SSD in order to provide the ability to read stable data can be seen as meeting the limitation a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.
 Since HOLMQVIST teaches setting a maximum threshold number of partial lines being stored in the cache in order to avoid the situation where a large portion of the cache is locked down by partial data (see HOLMQVIST [0055], [0058], and [0061]), and II teaches providing power for at least the required cache flush time necessary to flush the data in cache to the SSD (see II C4:L62-C5:L12), the combination of the references teach setting a maximum threshold number of partial lines being stored in the cache based on the cache flush time necessary to flush the data in cache to the SSD, which can be seen as meeting the limitation determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.
  
On page 8, Appellant argues that the proper interpretation of the above limitation is that “there should exist a requirement for writing specified pages to solid-state memory in order for read data of the solid-state memory to be stable.” 
The Examiner respectfully disagrees with this statement. The claims do not recite writing “specified pages… in order for read data… to be stable.” The limitation simply recites a solid-state memory page write requirement associated with stability of memory reads. Although Appellant states that Appellant is not seeking to import the specification into the claims, it is the Examiner’s position that taking such a narrow interpretation as above, that the limitation in question requires writing “specified pages… in order for read data… to be stable,” appears to be importing the specification into the claims.
 
Appellant provides examples of such “specified pages” to include “both the lower and upper page of a page pair… other multiple pages of a page set… all bits of a word line… heterogeneous page write requires,” and that HOLMQVIST and II are silent to a requirement for writing the specified pages such as the examples provided above. It is the Examiner’s position that the Appellant may incorporate such limitations into the claims in order to further narrow the interpretation of “page write requirement associated with stability of memory reads.” However, the broadest reasonable interpretation of the limitation a solid-state memory page write requirement associated with stability of memory reads does not require such a narrow interpretation.
  
On page 8, Appellant also argues that “’a maximum number of the values’ should be determined based on the requirement for writing such specified pages to solid-state memory.”
Again, the Examiner notes that the claims do not recite writing such “specified pages.”
 
a solid-state memory page write requirement associated with stability of memory reads in solid-state memory, and that the cited prior art provide no facts to support this assertion.
As outlined in the explanation above, the Examiner has not made such an implicit assertion, but rather, HOLMQVIST teaches determine a maximum number of the values, based on a […] page write requirement  […] in the memory device, and the combination of HOLMQVIST and II teaches determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory as outlined above.
 
On page 10, Appellant states that in case the Examiner interprets a solid-state memory page write requirement associated with stability of memory reads in solid-state memory to mean a requirement to write data to solid-state memory so that the data is stable because of not having been lost from failing to fully flush the cache after power loss, such interpretation would not be consistent with proper claim limitation interpretation. 
However, as explained above, the combination of HOLMQVIST and II teaching setting a maximum threshold number of partial lines being stored in the cache based on the cache flush time necessary to flush the data in cache to the SSD, which meets the limitation determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.
 
Response to arguments on claim 1 (A.1.ii.): 
On page 10, Appellant argues that the Office Action fails to cite an explicit disclosure of the limitation a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.
The Examiner has outlined above in detail how the combination of HOLMQVIST and II teaches the limitation determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.

On page 11, Appellant argues inadmissible hindsight for combining HOLMQVIST and II, which the Examiner disagrees with. As stated in the Non-Final Rejection mailed out on October 13, 2021, the motivation to combine II with HOLMQVIST is taught by II C4:L35-46, i.e. in order prevent data corruption in the event of power failure.
Appellant further argues on page 11 that the Office Action’s assertion that in HOLMQVIST in view of II, a basis for determining the max _partial threshold value is to avoid the situation where a large portion of the cache is locked down by partial data so that power for at least the required cache flush time necessary to store the data to the SSD is “tantamount to asserting that any disclosure of storing data to an SSD inherently teaches satisfying a solid-state memory page write requirement, or that all data writes to an SSD necessarily satisfy a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.”
The Examiner respectfully disagrees. The Examiner first notes that it is not the Examiner’s assertion that the max _partial threshold value is determined to avoid the associated with stability of memory reads in solid-state memory, as explained above, II C4:L62-C5:L12 teach in order to protect the data of the cache memory when the power failure occurs, providing power for at least the required cache flush time necessary to store the data in the cache memory to the SSD. 
Therefore, including II’s cache flush operation to SSD at power failure in HOLMQVIST’s memory system performing partial writes, the combination of HOLMQVIST and II teach setting a maximum threshold number of partial lines being stored in the cache based on the cache flush time necessary to flush the data in cache to the SSD.
In response to Appellant’s assumption of the Office Action’s alleged assertions to be taking undeclared Office Notice, the Examiner has not taken Official Notice, but rather the combination of HOLMQVIST and II teaches the limitation determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory as explained above.
 
Response to arguments on claim 1 (A.1.iii.): 
On page 12, Appellant argues the Office Action’s motivation to combine II’s cache flush operation to SSD at power failure in HOLMQVIST’s memory system performing partial writes is not sufficient nor factual to assume that just because data is 
As noted in the Examiner’s response to Argument A.1.i., it seems it is the Appellant’s position that the limitation a solid-state memory page write requirement associated with stability of memory reads must be interpreted to mean a requirement to write “specified pages… in order for read data… to be stable” (see page 8). However, under broadest reasonable interpretation of the limitation above, HOLMQVIST teaching setting a maximum threshold number of partial lines being stored in the cache in order to avoid the situation where a large portion of the cache is locked down by partial data (see HOLMQVIST [0055], [0058], and [0061]) reads on the limitation determine a maximum number of the values, based on a […] page write requirement  […] in the memory device, and when combined with II teaching providing power for at least the required cache flush time necessary to flush the data in cache to the SSD (see II C4:L62-C5:L12), the combination of the references teach setting a maximum threshold number of partial lines being stored in the cache based on the cache flush time necessary to flush the data in cache to the SSD, which teaches the limitation determine a maximum number of the values, based on a solid-state memory page write requirement associated with stability of memory reads in solid-state memory.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW J CHEONG/
Conferees:
/TIM T VO/
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.